872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger JUSTICE, Plaintiff-Appellant,v.James MURPHY, Judge, et al.;  Robert Bulford;  JamesMcCarthy;  Richard Kutuchief;  Robert Oldham;Thomas Ciccolini, Defendants-Appellees.
No. 89-3269.
United States Court of Appeals, Sixth Circuit.
April 28, 1989.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and GEORGE E. WOODS, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that appellant filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Northern District of Ohio on January 27, 1989.  The district court subsequently referred the action to a magistrate for the disposition of all pre-trial matters including plaintiff's motion for entry of a default judgment against one of the defendants.  On March 21, 1989, however, the magistrate denied that motion and plaintiff filed this appeal.


4
This court lacks jurisdiction over the appeal.  An order of a magistrate is not appealable unless he has been given plenary jurisdiction by the district court and the consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984).  The magistrate did not have plenary jurisdiction in this case.  Rather, his authority was limited to the disposition of pre-trial matters under 28 U.S.C. Sec. 636(b)(1)(A).  Moreover, this court would still lack jurisdiction even had the district court been given plenary jurisdiction.  An order denying a motion for entry of a default judgment is not final and appealable.   Adult Film Ass'n, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cordox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation